     AO 91 (Rev. I 1/1 I) Criminal Complaint
                                                                                                                          FIJ ED
                                            UNITED STATES DISTRICT COURT
                                                                       for the
                                                                                                                      OCT O8 2020
                                                        Eastern District of North Carol ina

                       United States of America                           )
                                      V.                                  )
                     ALLAN DAVID REINEMUND
                                                                          )      Case No.     '5: d- Dr fY)j     ,. ~ \ \7 <T G--
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                 Defendant(s)


                                                        CRIMINAL COMPLAINT
               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
     On or about the date(s) of _ _ _                 03/09/2020                 in the county of               Wak_e_ __          in the
           Eastern           District of - -North
                                            - - Carolina
                                                  - - - - - , the defendant(s) violated :
                  Code Section                                                      Offense Description
     18 U.S.C. § 912                                   Impersonation of an Officer or Employee of the United States




               This criminal complaint is based on these facts :

     Please see attached affidavit




               ,gf Continued on the attached sheet.
                                                                                                                               I


                                                                                                    Complainant 's signature

     On this day, (_ {-ttL(Sf6~             -    ~ ~                                     Christopher E. Brant, Special Agent, HSI
     appeared before me via reliabl e electronic means , was                                         Printed name and title
     placed under oath, and attested to the contents
     of thi s Complaint.


     Date:


     City and state:                       Raleigh , North Carolina                      James E. Gates , U.S. Magistrate Judge
                                                                                                     Printed name and title


gd
                          Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 1 of 13
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                              AFFIDAVIT

            1.     I, Christopher E. Brant, depose and state that I am a Special Agent (SA) of the

     Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),

     Homeland Security Investigations (HSI) and have been so employed for over 13 years. I am

     assigned to the HSI Raleigh, North Carolina field office (HSI-Raleigh) and my duties include,

     among other things, investigating violations of Titles 8, 18, 19, 21, 31, and 42 of the United

     States Code (U.S.C.). As part of these duties, I have led or participated in hundreds of

     investigations involving criminal and/or administrative violations related to money

     laundering, intellectual property rights, narcotics trafficking, bulk cash smuggling, identity

     theft, immigration benefit and document fraud, human smuggling, human trafficking, the

     illegal entry and/or re-entry of aliens, and immigration status violators. Prior to reporting for

     assignment at HSI-Raleigh, I attended training at t h e Federal Law Enforcement Training

     Center (FLETC) in Glynco, Georgia, where I received instruction in Federal criminal

     statutes, search, seizure and arrest authority, use of force, and many other facets of federal

     and general law enforcement. Prior to attending FLETC, I worked five (5) years as an

     accountant and obtained undergraduate and master's degrees in business administration and

     finance .

            2.     This affidavit is submitted as evidence of probable cause supporting the arrest

     warrant for Allan David Reinemund (hereinafter referred to as "REINEMUND"), who has

     falsely impersonated an officer or employee of the United States, in violation of Title 18,

     U.S.C. , § 912.




GD

                 Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 2 of 13
           3.     Because this affidavit is being submitted for the limited purpose of securing a

     warrant to arrest REINEMUND, I have set forth only those facts necessary to establish

     probable cause to believe that violations of Title 18, U.S.C. , § 912 occurred, and that

     REINEMUND committed them. The facts contained in this Affidavit come from my personal

     involvement in this investigation, information obtained from others involved in this

     investigation, and a review of the records and documents obtained during the course of this

     investigation.

                                      Details of Investigation

           4.     On or about March 9, 2020, at approximately 1455 hours, a trooper with the

     North Carolina State Highway Patrol (NCSHP) initiated the stop of a 1965 Shelby Cobra

     convertible later determined to be driven by Allan David Reinemund (hereinafter referred to

     as "REINEMUND"). The stop was initiated after the trooper clocked REINEMUND

     travelling northbound at 80mph in a marked 50mph zone on US 401 in Fuquay-Varina, North

     Carolina (Wake County) near Banks Road. The stop was recorded both visually and audibly.

           5.     The trooper made his initial approach on the driver's side of REINEMUND'S

     vehicle. The following conversation occurred:

           [Trooper] "... You got your license?"

           [REINEMUND] "I do, uh, side pocket."

           [Trooper] "Ok ... "

           [REINEMUND] "... I am on the job by the way."

           [Trooper] "With who?"

           [REINEMUND] "Uh, DHS. HSI. Home, Homeland Security Investigations."

           [Trooper] "In this car?"

            [REINEMUND] "I'm sorry?"
                                                     2
GD
                 Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 3 of 13
           [Trooper] "In this car you are?"

           [REINEMUND] "Oh No. I am not. I am not on duty."

           [Trooper] "When you say you are on the job; you mean you are working."

           [REINEMUND] "Yeah, it's an expression."

           6.     After the initial conversation, the Trooper returned to his vehicle to conduct

     record checks. After approximately one (1) minute, the Trooper returned to the driver's side

     of REINEMUND'S vehicle . The following conversation occurred:

           [Trooper] "Do you mind if I see your credentials again?"

           [REINEMUND] "Not at all. What would you like to see?"

           [Trooper] "All of it."

           [REINEMUND] "Well, all I got is that right now (REINEMUND handed the Trooper

           a badge and credentials contained in a case or wallet), I got a picture of my shield in

           my phone, but that is about it. I was with Phoenix before ... "

           [Trooper] "Where is the ID card signed by the person that you carry these with?

           (referring to the badge and credentials previously provided by REINEMUND)"

           [REINEMUND] "I'm sorry?"

           [Trooper] "Normally there is an ID card that is signed by someone that. So, are you,

           are you Homeland Security or are you retired from Phoenix?"

           [REINEMUND] "No, I was, I was a New Jersey State Trooper, and then I was in

           Phoenix and then I joined DHS."

           [Trooper] "Do you have your credentials with them?"

           [REINEMUND] "No, not on me . I carry them with my firearm, and I don't have my

           firearm on me .. .It should show in the system .. .! don't have my DHS (unintelligible)

           because I don't have my firearm with me."
                                                   3
GD

                Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 4 of 13
     [Trooper] "Do you have anything that supports this?"

     [REINEMUND] "I can look through that pocket there. Um, nah, uh, the picture in my

     phone is about it, but, I retired, I left Phoenix 15 years ago, but I don't.

     [Trooper] "So who are you employed with now?"

     [REINEMUND] "HSI, Homeland Security Investigations, that 1s part of the

     Department of Homeland Security.

     [Trooper] "And you don't have nothing supporting that? A phone number?"

     [REINEMUND] "Uh, I can show you a picture of my ID in my phone, that is about it."

     [Trooper] "You see where I am going with this?"

     [REINEMUND] "Oh, absolutely."

     [Trooper] "I have had people impersonate. That is why I am trying to figure it out right

     now."

     [REINEMUND] "Yeah, I mean. I have actually met you before ... "

     [Trooper] "I want to verify who you say you are right now (interrupted)"

     [REINEMUND] "No, I understand. Um."

     [Trooper] "because people impersonate a lot. That is why I am trying (interrupted)"

     [REINEMUND] "I understand, is there , if there is anything else, I can answer for you,

     I don't have any ID."

     [Trooper] "Do you have a supervisor's number?"

     [REINEMUND] "Um, nah, I, uh."

     [Trooper] "Are you lying to me, sir?"

     [REINEMUND] "No. Absolutely not. I mean, I am a contractor, I'm (interrupted)"

     [Trooper] "If you a sked, if you asked my supervisor, alright, if you a sked me, I would

     give you my supervisor's number like right now."
                                               4
GD
          Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 5 of 13
     [REINEMUND] "No, I understand. I have been on the job, so I understand where you

     are coming from. I mean, you know ."

     [Trooper] "So, you don't have a supervisor?"

     [REINEMUND] "I'm a, I'm a contractor, so I don't have anybody I report to directly

     there."

     [Trooper] "So you don't work with (interrupted)"

     [REINEMUND] "I work with HSI, but I'm a contractor, I'm in a contractor position.

     Um, my, I mean my badge number for Phoenix was 7671 (interrupted)"

     [Trooper] "That doesn't matter right now."

     [REINEMUND] "I can give you my Jersey (interrupted)"

     [Trooper] "That would have been different if you were like I am a retired Phoenix cop

     (interrupted)"

     [REINEMUND] "I understand"

     [Trooper] "That would have been different than hey, I am on the job with the

     Department of Homeland Security (interrupted)

     [REINEMUND] "I understand."

     [Trooper] "That is what you told me."

     [REINEMUND] "No, I know exactly what I told you. And, I don't deny it. I mean, I

     should have phrased it a little differently as a contractor."

     [Trooper] "You deny what?"

     [REINEMUND] "I'm Sorry."

     [Trooper] "You would deny what?"

     [REINEMUND] "I said I don't deny anything, that you are saying."



                                              5
GD

          Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 6 of 13
           [Trooper] "So, so, right now you, you are not employed, you are a contractor

           (interrupted)"

           [REINEMUND] "I am a contractor with HSI."

           [Trooper] "So you are not a sworn officer with the Department of Homeland Security?"

           [REINEMUND] "No, well we don't call it that, but no."

           [Trooper] "So, you lied to me?"

           [REINEMUND] "No, I didn't lie to you."

           [Trooper] "Yes, you did, sir."

           7.     After the second conversation, the Trooper returned to his vehicle to contact his

     supervisor. After approximately four (4) minutes, the Trooper returned to the driver's door of

     REINEMUND'S vehicle . The following conversation occurred:

           [Trooper] "Alright, so, can you verify (interrupted)"

           [REINEMUND] "You know what, I am sorry to interrupt you, I just (unintelligible),

           let alone by a Trooper, but if you, I understand where you are coming from, but if, if

           you would be able to show me in the system, I mean (interrupted)"

           [Trooper] "What system?"

           [REINEMUND] "Your computer, I would think, I have been told that it shows a

           national concealed carry permit and that I am retired on the job."

           [Trooper] "No, it doesn't say any of that."

           [REINEMUND] "It should be (unintelligible)"

           [Trooper] "Ok. Can you verify with the Department of Homeland Security that you

           work for them right now with a supervisor?"

           [REINEMUND] "Absolutely not."

           [Trooper] "Ok. Step out of the car."
                                                    6
GD

                Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 7 of 13
           8.    After the third conversation, the trooper placed REINEMUND under arrest for

     impersonating an officer. Over the next several minutes, the trooper, and an additional

     trooper who arrived at the location, undertook efforts to properly secure REINEMUND'S

     vehicle. The vehicle is a classic automobile and likely would have been stolen or tampered

     with if left on the side of the road. During this time, the trooper advised REINEMUND of his

     Miranda rights verbally. REINEMUND acknowledged that he understood his rights.

           9.    Before departing the location and transporting REINEMUND to the Wake

     County Detention Center (WCDC), the following conversation occurred:

           [Trooper] "Now that I have read you your rights, I have one question man. Is that 100

           percent real (referring to the badge previously provided to the Trooper)."

           [REINEMUND] "Absolutely."



           [REINEMUND] "I absolutely see what you are coming from. I don't deny anything you

           said. The mis, misrepresented, the misrepresentation on my part (interrupted)"

           [Trooper] 'You misrepresented yourself'

           [REINEMUND] "On my part. That is what I said"

           [Trooper] "You shouldn't have done that."

           [REINEMUND] "No, I understand, but (interrupted)"

           [Trooper] "But, I know why you did it."

           [REINEMUND] "Oh, I wanted to get out of a ticket, but I haven't had a ticket, I am 58

           years old and I haven't had a ticket my entire life."



           [REINEMUND] " ... For me, If I had it to do over, I would have just been more clear

           that I am not currently on the job, I do work still in law enforcement."
                                                     7
GD
                Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 8 of 13
           [Trooper] "I understand, but you are not a sworn officer right now are you?"

           [REINEMUND] "No, uh, my certification is expired."



           [REINEMUND] "I was doing it, you know what, I have been pulled over before, I speed,

           I don't, I have never said anything different and I have never said anything to

           deliberately mislead. I do it, to put, I usually say a little bit more ... to deescalate the

           situation."

           10.      After a few minutes, troopers pushed REINEMUND'S vehicle from the roadway.

     REINEMUND was then transported to the WCDC. REINEMUND was charged with

     "Impersonating Law Enforcement," a violation of North Carolina General Statute 14-277.

           11.      On or about September 10, 2020, REINEMUND , through counsel, provided

     evidence to the Wake County District Attorney's (WCDA) office that he was employed with

     DRS or HSI. The evidence included the following:

                    a.    A photograph (as depicted in Figure 1 below) of a ballistic vest carrier

           with patches marked "A. REINEMUND ," "Police," and "U.S. Department of Homeland

           Security, Agency Preparedness and Response," a Homeland Security Investigations

           Special Agent badge, and a hat bearing the words "Homeland Security" and a DRS

           seal:




                                                     8
GD
                   Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 9 of 13
     Figure 1: Photograph Provided to the Wake County District Attorney's Office

           b.    A "Department of Homeland Security Non-Disclosure Agreement" (DBS

     Form I-11000-6) signed by REINEMUND. The DBS Form I-11000-6 was entered into

     by REINEMUND and listed REINEMEND as an "individual official, employee,

     consultant, or subcontractor" of RRTT, LLC. The DBS Form I-11000-6 was signed by


                                           9
GD
         Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 10 of 13
            REINEMUND but bore no information regarding the DHS entity or official that

            REINEMUND would have provided services to at DHS or HSI.

            12.    In September 2020, I was made aware of the events of March 9, 2020. I have

     been assigned to the HSI-Raleigh field office for over 13 years, and I have never met

     REINEMUND , nor h ad I previously heard of him. I conducted preliminary record checks and

     could find no evidence that REINEMUND was currently employed with DHS or HSI.

            13.    In September 2020, I notified the ICE Office of Professional Responsibility

     (QPR) 1 of REINEMUND'S claims that he was an employee or contractor with DHS or HSI.

     ICE OPR notified me that they had no records of REINEMUND ever being employed, or

     having been a contractor, with DHS or HSI. Furthermore, ICE QPR notified me t h at ICE had

     no records of entering into a contract with RRTT, LLC.

            14.    In September 2020, I reviewed REINEMUND'S Linkedin 2 profile. The profile

     revealed no evidence that REINEMUND was currently employed, or had ever been employed,

     with DHS or HSI. Instead, the information revealed an employment history that involved

     construction and/or real estate development.

            15.    In September 2020, I conducted Internet searches using REINEMUND'S name

     and the word "police." The searches revealed the following:




     1
      OPR is responsible for upholding the ICE's professiona l standards through a multi-disciplinary
     approach of security, inspections, and investigations. OPR promotes organizational integrity by
     vigilantly managing ICE's security programs, condu cting independent reviews of ICE programs and
     operations, and impartially investigating allegations of serious employee and contractor misconduct,
     as well as internal and external threats against ICE personnel and facilities.

     2
      Linkedln is a n American bu siness and employment- orie nted service that operates via websites and
     mobile applications. It is mainly used for professional networking, including employers posting jobs
     and job see kers posting their resumes.
                                                       10
GD

                  Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 11 of 13
                   a.    A website (ewscripps.brightspotcdn.com) that revealed a Microsoft Excel

           spreadsheet detailing Arizona police officers that had been "Brady" listed. 3 A search of

           the spreadsheet revealed that REINEMUND had been dismissed from the PPD for

           "Oral and Untruthful Statements."

                   b.    An ABC15.com article titled, "Full Disclosure: Arizona Fails to Properly

           Track Problematic 'Brady List' Cops" wherein a searchable database revealed that

           REINEMUND was "Brady" listed. The database revealed that REINEMUND was "No

           Longer Employed" with the PPD and that he was "Brady" listed in or about 2004.

                   c.    A Messenger-Press (Allentown, New Jersey) article titled, "Police Blotter"

           wherein it was revealed that REINEMUND had been arrested on or about March 15,

           2003, for impersonating a police officer. The article revealed that REINEMUND

           claimed to have been a PPD officer after being stopped for erratic driving.

           REINEMUND was arrested after officers confirmed that REINEMUND had been

           terminated from the PPD in December 2002.

            16.    Based on the "Brady" list findings, I contacted the PPD in an effort to confirm

     REINEMUND'S prior employment. The PPD confirmed that REINEMUND had been

     employed with the Phoenix Police Department (PPD) as a "Police Recruit" from April 1, 2002

     through July 22, 2002 and "Police Officer" from July 22, 2002 through December 28, 2002.

           17.     Based on my knowledge, training, and experience, I know that law enforcement

     officers that have been "Brady" listed for untruthfulness would face considerable hurdles in

     gaining employment as an officer of the United States.



     3"Brady" refers to Brady v. Maryland, 373 U.S. 83, 87 (1963) where the Supreme Court held that
     favorable evidence, which is material to either guilt or punishment, must be discovered to a
     defendant. A "Brady List" is compiled by a police department and contains names of officers who
     have been found to be untruthful or have other credibility issues.
                                                       11
GD

                  Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 12 of 13
                                              Conclusion

           18.    Based on all of the foregoing, I, Christopher E. Brant, believe that there is ample

     probable cause to conclude that Allan David Reinemund is in fact guilty of falsely

     impersonating an officer or employee of the United States, in violation of Title 8 U .S.C. § 912,

     and I respectfully ask that the Court issue a warrant ordering his arrest for such crime.

           Further your Affiant sayeth not.


                                                                               -
                                              Christopher E. Brant
                                              Special Agent
                                              Homeland Security Investigation


     On this _$_    day of October 2020, Special Agent Christopher E. Brant appeared before me
     via reliable electronic means, was placed under oath, and attested to the contents of this
     affidavit.

     SUBBCRIHED TO AND SWORN TO BEFORE ME»

     THIS _ _ _ D:kY OF OCTOBEft 2020.           »




     JAM~
     United States Magistrate Judge
     Eastern District of North Carolina




                                                     12
GD

                 Case 5:21-cr-00015-M Document 1 Filed 10/08/20 Page 13 of 13
